DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
Applicant argues that Seyfi fails to teach, either expressly or inherently, a measurement circuit configured to “determine a measured change in a resonant frequency of the resistive-inductive-capacitive sensor” as recited in Claim | and as similarly recited in Claim 18.
A premise of the Examiner’s rejection is that Claim 1 of Seyfi teaches this feature of Claims 1 and 18 because Claim 1 of Seyfi recites an “LCR circuit that is driven by a signal with adjustable frequency.” (Office Action, Page 7). However, the existence of an “LCR circuit that is driven by a signal with adjustable frequency” is in no way equivalent to “determine a measured change in a resonant frequency of the resistive-inductive-capacitive sensor.” In fact, neither Claim 1 nor any other portion of Seyfi contemplates measuring a change in resonant frequency nor determining a measured change in such resonant frequency. In fact, Claim 1 of Seyfi simply recites setting a driving frequency of an LCR circuit to a known resonant frequency, but does nothing to determine or track changes of such resonant frequency.

				Response to Arguments

In response to Applicant’s arguments, examiner respectfully disagrees.  Reading the claims in the broadest sense, as stated in the reference of Seyfi, the signal generator is set at the resonant frequency f sub 0 of the LRC circuit which is considered here as the resonant circuit.  The resonant frequency f sub 0 is the frequency that produces the highest output voltage at the AC voltage meter 34.  The fluid 30 to be tested or measured for salinity is placed in the conduit 22 in the gap 20 instead of the distilled water and without changing the input voltage or the frequency f sub 0 of the signal produced by the generator.  Further, a readjustment in the resonant frequency can be made when one can readjust the input frequency from the signal generator 32 to find the resonant frequency of the LCR circuit with the fluid 30 in the conduit 22 in the gap 20, which can also be indicative of the salinity of the fluid 30 as compared to the resonant frequency of the circuit with distilled water in the conduit.  Tracking the changes, examiner is considering that to mean when the frequency hits different peaks and the change in the inductance L of the circuit caused by the changed in salinity of the solution compared to the distilled water and then adjusting the input from frequency based on those result.  Examiner recommends to Applicant to make it more clear as to what here is considered the patentable feature.  Based on the current claim limitations, Examiner believes the claims to be too broad.
For these reasons, the examiner asserts that the following rejection should be maintained.
  

Allowable Subject Matter
Claims 2, 3, 8, 10, 11, 12, 15-17, 19-21, 25, 27-29 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim:  “measure at least one of phase information associated with the resistive-inductive-capacitive sensor and amplitude information associated with the resistive-inductive-capacitive sensor; and determine the measured change in the resonant frequency of the resistive-inductive- capacitive sensor based on the at least one of phase information associated with the resistive- inductive-capacitive sensor and amplitude information associated with the resistive-inductive- capacitive sensor.”


With respect to claim 8, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the quality factor estimator is configured to estimate the quality factor based on at least one of phase information associated with the resistive- inductive-capacitive sensor and amplitude information associated with the resistive-inductive- capacitive sensor.”


With respect to claim 10, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the measurement circuit is configured to modify the driving frequency by: determining a change in phase information associated with the resistive-inductive- capacitive sensor; and adjusting the driving frequency by a frequency change based on the phase information and a slope of a phase-versus-frequency curve of the resistive-inductive-capacitive sensor.”


With respect to claim 15, the prior art fails to teach in combination with rest of the limitations in the claim: “wherein the measurement circuit is configured to modify the driving frequency such that the system operates in a linear region of a phase-versus- frequency curve of the resistive-inductive-capacitive sensor.”

With respect to claim 16, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the measurement circuit is configured to:
blank measurement of phase information of the resistive-inductive-capacitive sensor for a measurement cycle following modification of the driving frequency; and
ensure that the phase information change caused by the modification of the driving frequency is not communicated to downstream processing.”


With respect to claim 17, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the measurement circuit is configured to:
measure phase information associated with the resistive-inductive-capacitive sensor; and
based on the phase information, determine a displacement of a mechanical member relative to the resonant sensor, wherein the displacement of the mechanical member causes a change in an impedance of the resonant sensor.”

With respect to claim 19, the prior art fails to teach in combination with the rest of the limitations in the claim: “measuring at least one of phase information associated with the resistive-inductive- capacitive sensor and amplitude information associated with the resistive-inductive-capacitive sensor; and
determining the measured change in the resonant frequency of the resistive-inductive- capacitive sensor based on the at least one of phase information associated with the resistive- inductive-capacitive sensor and amplitude information associated with the resistive-inductive- capacitive sensor.”

With respect to claim 25, the prior art fails to teach in combination with the rest of the limitations in the claim: “further comprising estimating the quality factor based on at least one of phase information associated with the resistive-inductive-capacitive sensor and amplitude information associated with the resistive-inductive-capacitive sensor.”


With respect to claim 27, the prior art fails to teach in combination with the rest of the limitations in the claim: “further comprising modifying the driving frequency by:
determining a change in phase information associated with the resistive-inductive- capacitive sensor; and adjusting the driving frequency by a frequency change based on the phase information and a slope of a phase-versus-frequency curve of the resistive-inductive- capacitive sensor.”

With respect to claim 32, the prior art fails to teach in combination with the rest of the limitations in the claim: “further comprising modifying the driving frequency such that the system operates in a linear region of a phase-versus-frequency curve of the resistive-inductive-capacitive sensor.”


With respect to claim 33, the prior art fails to teach in combination with the rest of the limitations in the claim: “blanking measurement of phase information of the resistive-inductive-capacitive sensor for a measurement cycle following modification of the driving frequency; and
ensuring that the phase information change caused by the modification of the driving frequency is not communicated to downstream processing.”

With respect to claim 34, the prior art fails to teach in combination with the rest of the limitations in the claim: “measuring phase information associated with the resistive-inductive-capacitive sensor; and based on the phase information, determining a displacement of a mechanical member relative to the resonant sensor, wherein the displacement of the mechanical member causes a change in an impedance of the resonant sensor.”


Claim 3 is objected to due to its dependency on claim 2; Claim 11 is objected to due to its dependency on claim 10; claim 12 is objected to due to its dependency on claim 11; claim 20 is objected to due to its dependency on claim 19; claim 28 is objected to due to its dependency on claim 27; claim 29 is objected to due to its dependency on claim 28.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, 13, 14, 18, 21-24, 26, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seyfi et al. (U.S. Publication No. 2009/0267617 A1).

 With respect to claim 1, Seyfi et al. discloses a system comprising:
a resistive-inductive-capacitive sensor (para 0025, lines 1-16; LRC circuit which is considered the sensor since a voltage meter 34 detects the AC voltage between the two side of the 36, 38 LRC circuit);
a driver configured to drive the resistive-inductive-capacitive sensor at a driving frequency (para 0025, lines 1-16; a signal generator 32 is connected electrically to the magnetic wire winding 19 to drive the magnetic coil 12 with alternating current to produce a magnetic field with inductance, resistance and capacitance to an alternating current voltage meter 34, which detects the AC voltage between the two sides 36, 38 of the LRC circuit); and
a measurement circuit (see AC voltage meter 34 shown in Fig. 1) communicatively coupled to the resistive-inductive-capacitive sensor (para 0025, lines 1-16; a signal generator 32 is connected electrically to the magnetic wire winding 19 to drive the magnetic coil 12 with alternating current to produce a magnetic field with inductance, resistance and capacitance to an alternating current voltage meter 34, which detects the AC voltage between the two sides 36, 38 of the LRC circuit) and configured to:
determine a measured change in a resonant frequency of the resistive-inductive- capacitive sensor (claim 1, lines 1-16; LCR circuit that is driven by a signal with an adjustable frequency); and based on the measured change, modify the driving frequency (claim 1, lines 6-16; adjusting the frequency of the LCR circuit to the resonant frequency of the LCR circuit with the sample fluid the known salinity in the alternating magnetic field – driving the LCR circuit at the same frequency as the resonant frequency of the sample fluid).


With respect to claim 4, Seyfi et al. discloses the system of Claim 3, wherein the threshold value is based on a quality factor of the resistive-inductive-capacitive sensor (para 0031, lines 1-19; loss factors at frequencies greater than 100kHz).

With respect to claim 5, Seyfi et al. discloses the system of Claim 1, wherein the measurement circuit is further configured to modify the driving frequency when the measured change exceeds a threshold value (para 0035, lines 1-24).

With respect to claim 6, Seyfi et al. discloses the system of Claim 5, wherein the threshold value is based on a quality factor of the resistive-inductive-capacitive sensor (para 0028, lines 1-6; para 0031, lines 1-19; loss factors at frequencies greater than 100kHz).

With respect to claim 7, Seyfi et al. discloses the system of Claim 1, wherein the measurement circuit further comprises a quality factor estimator configured to estimate a quality factor of the resistive-inductive-capacitive sensor (para 0031, lines 1-19; loss factors at frequencies greater than 100kHz).


With respect to claim 9, Seyfi et al. discloses the system of Claim 7, wherein the measurement circuit is further configured to modify the driving frequency based on the quality factor (para 0031, lines 1-19; loss factors at frequencies greater than 100kHz).


With respect to claim 13, Seyfi et al. discloses the system of Claim 1, wherein the measurement circuit is configured to modify the driving frequency to match a resonance frequency of the resistive-inductive-capacitive sensor (claim 1, lines 6-16; adjusting the frequency of the LCR circuit to the resonant frequency of the LCR circuit with the sample fluid the known salinity in the alternating magnetic field – driving the LCR circuit at the same frequency as the resonant frequency of the sample fluid).

With respect to claim 14, Seyfi et al. discloses the system of Claim 1, wherein the measurement circuit is configured to verify that modification of the drive frequency results in the drive frequency matching a resonance frequency of the resistive-inductive-capacitive sensor (claim 1, lines 6-16; adjusting the frequency of the LCR circuit to the resonant frequency of the LCR circuit with the sample fluid the known salinity in the alternating magnetic field – driving the LCR circuit at the same frequency as the resonant frequency of the sample fluid).



With respect to claim 18, Seyfi et al. discloses a method comprising, in a system comprising a resistive-inductive- capacitive sensor (para 0025, lines 1-16; LRC circuit which is considered the sensor since a voltage meter34 detects the AC voltage between the two side of the 36, 38 LRC circuit) and a driver configured to drive the resistive-inductive-capacitive sensor at a driving frequency (para 0025, lines 1-16; a signal generator 32 is connected electrically to the magnetic wire winding 19 to drive the magnetic coil 12 with alternating current to produce a magnetic field with inductance, resistance and capacitance to an alternating current voltage meter 34, which detects the AC voltage between the two sides 36, 38 of the LRC circuit):
determining a measured change in a resonant frequency of the resistive-inductive- capacitive sensor (claim 1, lines 1-16; LCR circuit that is driven by a signal with an adjustable frequency); and
based on the measured change, modifying the driving frequency (claim 1, lines 6-16; adjusting the frequency of the LCR circuit to the resonant frequency of the LCR circuit with the sample fluid the known salinity in the alternating magnetic field – driving the LCR circuit at the same frequency as the resonant frequency of the sample fluid).


With respect to claim 21, Seyfi et al. discloses the method of Claim 20, wherein the threshold value is based on a quality factor of the resistive-inductive-capacitive sensor (para 0031, lines 1-19; loss factors at frequencies greater than 100kHz).

With respect to claim 22, Seyfi et al. discloses the method of Claim 18, further comprising modifying the driving frequency when the measured change exceeds a threshold value (para 0035, lines 1-24).

With respect to claim 23, Seyfi et al. discloses the method of Claim 22, wherein the threshold value is based on a quality factor of the resistive-inductive-capacitive sensor (para 0028, lines 1-6; para 0031, lines 1-19; loss factors at frequencies greater than 100kHz).


With respect to claim 24, Seyfi et al. discloses the method of Claim 18, further comprising estimating a quality factor of the resistive-inductive-capacitive sensor (para 0031, lines 1-19; loss factors at frequencies greater than 100kHz).


With respect to claim 26, Seyfi et al. discloses the method of Claim 24, further comprising modifying the driving frequency based on the quality factor (claim 1, lines 6-16; adjusting the frequency of the LCR circuit to the resonant frequency of the LCR circuit with the sample fluid the known salinity in the alternating magnetic field – driving the LCR circuit at the same frequency as the resonant frequency of the sample fluid).

With respect to claim 30, Seyfi et al. discloses the method of Claim 18, further comprising modifying the driving frequency to match a resonance frequency of the resistive-inductive-capacitive sensor (claim 1, lines 6-16; adjusting the frequency of the LCR circuit to the resonant frequency of the LCR circuit with the sample fluid the known salinity in the alternating magnetic field – driving the LCR circuit at the same frequency as the resonant frequency of the sample fluid).

With respect to claim 31, Seyfi et al. discloses the method of Claim 18, further comprising verifying that modification of the drive frequency results in the drive frequency matching a resonance frequency of the resistive- inductive-capacitive sensor (claim 1, lines 6-16; adjusting the frequency of the LCR circuit to the resonant frequency of the LCR circuit with the sample fluid the known salinity in the alternating magnetic field – driving the LCR circuit at the same frequency as the resonant frequency of the sample fluid).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866